DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  
	In claim 3, last line, “images” should be “image”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 7, 11, 12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,712,416 to Sandino et al. (Sandino) in view of US 2018/0081003 to Atalar et al. (Atalar).
	
	Regarding claim 1, Sandino discloses an apparatus, comprising:
	processing circuitry (Sandino, e.g., Fig. 1, at least controller unit 25 and/or data processing unit 31; also see col. 4, lines 33-50; col. 5, lines 26-43; col. 5, line 62 to col. 6, line 11; col. 6, lines 19-50) configured to
		obtain magnetic resonance imaging (MRI) data representing radio frequency (RF) signals that are received at a plurality of receive coils (Sandino, e.g., Fig. 3 and col. 7, line 51 to col. 8, line 8, MR signals acquired from the multi-coil 
		obtain receive-coil (Rx) sensitivities corresponding to the plurality of receive coils (Sandino, e.g., Fig. 3 and col. 8, lines 9-52, ESPIRiT calibration is performed at 306, directly on the raw k-space data in order to estimate multiple sets of coil sensitivity maps (e.g., ESPIRiT maps), as output at 308; ESPIRiT calibration includes generating explicit coil sensitivity maps from autocalibration data collected at an autocalibration region (e.g., center of k-space); also see Fig. 6, and col. 12, lines 3-18, step 604),
		perform a sensitivity encoding (SENSE) operation based on the MRI data and the Rx sensitives to generate unaliased images from aliased images of the MRI data (Sandino, e.g., Fig. 3 and col. 8, lines 53-65, operation performed at 310, 312 to obtain an initial reconstruction of MR images is performed from the raw k-space data acquired at 304 and the multiple sets of coil sensitivity maps output at 308; also see Fig. 6 and col. 12, lines 19-31, step 606; the operation performed at at least 310 and step 606 is a sensitivity encoding operation based on the MRI data and the Rx sensitivities; it is noted that initial reconstruction of MR images may be heavily aliased, see, e.g., col. 8, lines 63-35; also see col. 8, line 66 to col. 11, line 18 and Figs. 4-5, subsequent processing by the DL-ESPRIRiT network at 314 to obtain final de-aliased images at 316; also see Fig. 6 and col. 12, line 32 to col. 13, line 27, steps 608 and 610; the operations performed at 310, 312, 314, 316 (Fig. 3) and steps 606, 608, 610 (Fig. 6) together constitute performing a sensitivity encoding operation based on the MRI data and
		obtain a neural network that is trained such that, when the neural network is used together with the SENSE operation to generate the unaliased images, artifacts in the unaliased images are mitigated compared to unaliased images that would be generated using a SENSE operation without the neural network (see Sandino as discussed above, e.g., Figs. 3-6 and see col. 8, line 66 to col. 11, line 18, DL-ESPRIRiT network at 314 includes a deep neural network that is trained such that when used together with the operations at 310, 312 (Fig. 3), artifacts in the unaliased images are mitigated; see, e.g., col. 9, lines 50-55; also see Figs. 8-9 and col. 15, line 21 to col. 16, line 44), wherein,
	when performing the SENSE operation, an input including the Rx sensitivities is applied to the neural network, and an output from the neural network is used to generate the unaliased images (see Sandino as discussed above, e.g., Fig. 3, input of coil sensitivity maps from operation at 308 into DL-ESPRIRiT network at 314, with output of deep neural network of DL-ESPRIRiT network being used to generate the unaliased images; see, e.g., col. 9, lines 50-55).

	Sandino is not relied upon as explicitly disclosing that the MRI data obtained and from which the unaliased images are generated is simultaneous multi-slice (SMS) MRI data.  In related art, Atalar discloses that simultaneous multi-slice scheme may correspond to parallel imaging, and the parallel imaging may include a sense scheme or a GRAPPA scheme.  In this regard, it is noted that Sandino’s ESPIRiT approach 

	Regarding claim 7, Sandino in view of Atalar at least suggests wherein the processing circuitry is further configured to
	train the neural network using training data and a loss function that represents, as an error value, a disagreement between pairs of the training data, each pair of the training data including input data and target data, the target data being images in which an artifact is mitigated, the input data being training unaliased SMS images in which the artifact is not mitigated or being training aliased SMS images which when applied to the SENSE operation without the neural network produce the training unaliased SMS images in which the artifact is not mitigated (in the combination of Sandino in view of Atalar, see, e.g., Sandino, e.g., Fig. 7 and col. 13, line 28 to col. 15, line 20, pairs of training data in the form of input data including predicted MR images and target data including artifact-free ground truth wherein the neural network is trained by performing, for each of the pairs, steps of
		applying the neural network to input data of a pair to generate network processed data (see Sandino as discussed above, e.g., Sandino, Fig. 7 and col. 13, line 28 to col. 15, line 20, generating network processed data in the form of difference between predicted MR images and ground truth MR images),
		calculating, using the loss function, the error value between the network processed data and the target data of the pair (see Sandino as discussed above, e.g., Sandino, Fig. 7 and col. 13, line 28 to col. 15, line 20, calculation using loss function, e.g., col. 14, line 40, equation 5),
		updating, based on the calculated error value, weighting coefficients of the neural network (see Sandino as discussed above, e.g., Sandino, Fig. 7 and col. and
		repeating the steps of applying, calculating, and updating using respective pairs of the training data until one or more stopping criteria are satisfied (see Sandino as discussed above, e.g., Sandino, Fig. 7 and col. 13, line 28 to col. 15, line 20, the steps of applying and calculated are repeated at each instance of training; note that method 700 of Fig. 7 may be performed for a plurality of instance to train the DL-ESPIRiT network; Sandino necessarily incorporates at least one stopping criteria which determines when the method 700 of Fig. 7 is stopped, i.e., Sandino’s method 700 does not continue indefinitely).

	Regarding claim 11, Sandino in view of Atalar at least suggests the plurality of receive coils (Sandino, e.g., Fig. 1, local RF coil arrays 210, 220, 230), a first magnet configured to generate a uniform magnetic field (Sandino, e.g., Fig. 1, field magnet unit 12), gradient magnets configured to generate gradient magnetic fields (Sandino, e.g., Fig. 1, gradient coil unit 13), and an RF transmitter configured to transmit a SMS-MRI pulse sequence (Sandino, e.g., RF driver unit 22 which in Sandino in view of Atalar will transmit a SMS-MRI pulse sequence).

	Claim 12 recites a method, comprising:
	obtaining simultaneous multi-slice (SMS) magnetic resonance imaging (MRI) data representing radio frequency (RF) signals that are received at a plurality of receive coils,
	obtaining receive-coil (Rx) sensitivities corresponding to the plurality of receive coils,
	performing a sensitivity encoding (SENSE) operation based on the SMS-MRI data and the Rx sensitives to generate unaliased SMS images from aliased SMS images of the SMS-MRI data, and
	obtaining a neural network that is trained such that, when the neural network is used together with the SENSE operation to generate the unaliased SMS images, artifacts in the unaliased SMS images are mitigated compared to unaliased SMS images that would be generated using a SENSE operation without the neural network, wherein,
	when performing the SENSE operation, an input including the Rx sensitivities is applied to the neural network, and an output from the neural network is used to generate the unaliased SMS images.
The method of claim 12 is substantially identical to the process implemented by the apparatus of claim 1.  Claim 12 is therefore rejected under 35 U.S.C. 103 as being 

	Claim 18 recites the method according to claim 12, further comprising
	training the neural network using training data and a loss function that represents, as an error value, a disagreement between pairs of the training data, each pair of the training data including input data and target data, the target data being images in which an artifact is mitigated, the input data being training unaliased SMS images in which the artifact is not mitigated or being training aliased SMS images which when applied to the SENSE operation without the neural network produce the training unaliased SMS images in which the artifact is not mitigated, wherein the neural network is trained by performing, for each of the pairs, steps of
		applying the neural network to input data of a pair to generate network processed data,
		calculating, using the loss function, the error value between the network processed data and the target data of the pair,
		updating, based on the calculated error value, weighting coefficients of the neural network, and
		repeating the steps of applying, calculating, and updating using respective pairs of the training data until one or more stopping criteria are satisfied.
The method of claim 18 is substantially identical to the process implemented by the apparatus of claim 7.  Claim 18 is therefore rejected under 35 U.S.C. 103 as being unpatentable over Sandino in view of Atalar for reasons analogous to those set forth above in connection with claim 7.

	Regarding claim 20, Sandino in view of Atalar as applied to claim 12 at least suggests a non-transitory computer readable storage medium including executable instructions, wherein the instructions, when executed by circuitry, cause the circuitry to perform the method according to claim 12, recognizing that in Sandino as modified in view of Atalar, Sandino’s controller unit 25 and/or data processing unit 31 execute programmed instructions recorded on a recording medium 

Allowable Subject Matter
Claims 2, 3, 5, 8, 13, 14, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 4, 6, 9, 10, 15 and 17 would be allowable by virtue of their dependence from one of claims 2, 5, 8, 13, 14 and 16.

Conclusion
The prior art made of record and not currently relied upon is considered pertinent to applicant's disclosure.
	US 2020/0020082 to Zahneisen et al. relates to relates to techniques for geometric distortion correction of echo planar image data using a convolutional neural network (Abstract).
	US 7,375,523 to Hancu relates to a system and method for coil sensitivity mapping for MR systems using a neural network (Abstract).
	US 10,635,943 to Lebel et al. relates to reducing noise in medical images using deep neural networks (Abstract).
	US 2020/0027251 to Demesmaeker et al. relates to image reconstruction using a neural network (Abstract).

	Nikolai J. Mickevicius et al., Application of a k-Space Interpolating Artificial Neural Network to In-Plane Accelerated Simultaneous Multislice Imaging, arXiv:1902.08589 [physics.med-ph], 2/22/2019, relates to a k-space interpolating neural network, to reconstruct high-quality images from in-plane accelerated simultaneous multislice imaging acquisitions.
	C. Zhang, S. Moeller, S. Weingärtner, K. Uğurbil and M. Akçakaya, "Accelerated Simultaneous Multi-Slice MRI using Subject-Specific Convolutional Neural Networks," 2018 52nd Asilomar Conference on Signals, Systems, and Computers, Pacific Grove, CA, USA, 2018 relates to the extension of Robust Artificial-neural-networks for k-space Interpolation (RAKI) to SMS/MB imaging reconstruction.
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R MILLER/Primary Examiner, Art Unit 2863